PER CURIAM.
Appellant was convicted of assault and of battery. He was sentenced to one year of probation for the battery count and six months probation for the assault, to run concurrently. However, the Adjudication and Probation Order and the Order of Probation indicate that the probation periods are to run consecutively.
We remand for correction of these orders to conform to the oral pronouncement of sentence, reflecting that the probation terms are concurrent. Otherwise, affirmed.
SCHOONOVER, C.J., and CAMPBELL and LEHAN, JJ., concur.